Citation Nr: 0527800	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  04-19 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
post-operative residuals of a suboccipital craniectomy and 
exploration of posterior fossa and placement of a Torkidsen 
shunt.


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from July 3 to November 13, 
1961.  He was noted to have four years of prior service.

This appeal arose from a September 2003 rating decision of 
the Fargo, North Dakota, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.


FINDINGS OF FACT

1.  The veteran underwent a ventriculogram, suboccipital 
craniectomy, exploration of the posterior fossa, and 
placement of a ventricular sternal shunt at a VA medical 
facility in 1967.

2.  Since the 1967 surgery, the veteran has had ataxia, 
diplopia, and tremor on the left side.  However, there is no 
medical evidence demonstrating that these problems were 
caused by VA medical or surgical treatment.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for additional disability caused by VA 
medical or surgical treatment for a non-communicating 
hydrocephalus secondary to aqueduct stenosis in 1967 have not 
been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.358 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters

The Veteran's Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  This has been codified at 
38 U.S.C.A. §§ 5103(a) and 5103A (West 2002).  The regulation 
implementing the statute can be found at 38 C.F.R. § 3.159.  
These laws require that, upon the receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously of record, that is necessary to substantiate the 
claim.  This notice shall indicate which portion of the 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, is to be obtained by VA 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004).  VA must make reasonable 
efforts to assist the claimant in obtaining the relevant 
evidence, except that VA is not required to assist if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(1) and 
(2) (West 2002); 38 C.F.R. § 3.159(c).  

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2004).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2004).

The veteran was sent a VCAA letter on April 10, 2003.  It 
informed him what evidence was required to establish 
entitlement to the requested benefit.  The correspondence 
informed him of what evidence and information he should 
provide and what information and evidence VA would obtain in 
his behalf.  He was further informed that he should submit 
any relevant information or evidence.  In addition, the March 
2004 statement of the case included all the laws and 
regulations pertaining to the post-VCAA development and 
assistance requirements.  Therefore, it is found that the 
veteran has been properly informed of the notice and 
assistance requirements and that no further assistance is 
necessary.  As a consequence, it is determined that the Board 
may proceed to the merits of the veteran's claim.

With respect to VA's duty to assist the appellant, all 
medical records referenced by him and for which he completed 
the necessary authorization forms have been obtained.  His 
records were obtained from the VA facilities.  Although he 
has submitted letters from private physicians, he has not 
authorized VA to request any treatment records from those 
physicians.  The appellant has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the claim.  

The Board notes that the appellant has reported receiving 
Social Security disability benefits since shortly after the 
1967 surgery.  Those records have not been obtained; however, 
they are not relevant or pertinent to the question at issue 
in this case.  The veteran has never stated that the Social 
Security Administration re-examined him at any time since the 
award of benefits in the 1960s.  This means that the medical 
evidence currently in the possession of the Social Security 
Administration would be more than 30 years old.  More 
importantly, though, those records would do no more than 
document the veteran's disabilities after the surgery - a 
matter not in question.  The veteran has never indicated that 
any physician that examined him for the Social Security 
Administration rendered any opinion as to the causation of 
his disabilities, which is the only pertinent issue in his 
case.  Therefore, the Board concludes it is not necessary to 
remand the claim to obtain the appellant's records from the 
Social Security Administration.

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  An examination 
or opinion is necessary if the evidence of record:  (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the veteran suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4)(i) 
(2002).  With a section 1151 claim, part (B) would be 
satisfied by a showing of VA treatment or examination, while 
part (C) would be satisfied by a showing that the claimed 
disability may be associated with that VA treatment or 
examination.  Medical opinions were obtained in this case by 
physicians that reviewed the claims file.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case. 

Applicable laws and regulations

The veteran filed a claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 in February 2003.  Because 
the claim was filed after October 1, 1997, the version of 
38 U.S.C.A. § 1151 in effect prior to October 1, 1997 
(requiring only that additional disability be "the result 
of" VA hospital care, medical or surgical treatment, or 
examination) is not applicable.  The version of 38 U.S.C.A. 
§ 1151 that became effective October 1, 1997 is the 
applicable statute in this case.  The new law requires that 
the claimed additional disability be "caused by" VA 
hospital care, medical or surgical treatment, or examination, 
and further adds a "proximate cause" requirement that the 
additional disability be caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of additional 
disability be an event which was not reasonably foreseeable.

Effective October 1, 1997, 38 U.S.C.A. § 1151 provides in 
relevant part as follows:

(a)  Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected. For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and (1) the disability 
or death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or 
death was (A) carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of the Department in furnishing the 
hospital care, medical or surgical 
treatment, or examination; or (B) an 
event not reasonably foreseeable. 

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual background

The veteran has contended that he now suffers from gait 
difficulties and double vision as a direct result of his 1967 
VA surgery for a non-communicating hydrocephalus secondary to 
aqueduct stenosis.  He stated that while the surgery 
alleviated his headaches, the gait and visual problems were 
caused by it.  Therefore, he believes that he is entitled to 
compensation under the provisions of 38 U.S.C.A. § 1151.

The veteran's service medical records make no mention of any 
headaches or head injury.  In January 1967 he was transferred 
to the Minneapolis VA facility with a 7 month history of 
tremor and incoordination in the left upper and left lower 
extremities.  There was some question as to whether these 
symptoms might have begun 2 to 2 1/2 years before.  In June 
1966, he began having rather severe, unrelenting headaches, 
along with increased tremor.  A lumbar puncture had shown 
increased pressure.  The examination noted definite 
papilledema and a mild tremor in the left upper extremity 
with moderate incoordination.  A ventriculogram showed a non-
communicating hydrocephalus secondary to aqueduct stenosis.  
A Torkidsen procedure was performed and a shunt was inserted.  
The veteran stated that he had died during the surgery, but 
this assertion was not supported by the surgical report.  
Following the surgery he did quite well, although he had a 
moderate degree of ataxia and diplopia.  

The veteran submitted a neurological consultation performed 
in February 1970.  He was unable to walk straight, had double 
vision, and a shaky left hand.  He had a history of 
headaches, with nausea and vomiting.  He underwent a shunt 
procedure to relieve cranial pressure.  Ever since the 
operation, he had had an ataxic gait, double vision, and left 
upper extremity intensive tremor.  The impression was 
cerebellar dysfunction with involvement of vermis and left 
hemisphere to account for ataxia and left intension tremor.  
He had a non-communicating hydrocephalus secondary to 
aqueduct stenosis, for which shunting was done.  He still had 
significant ataxia, incoordination of the left hand, and 
double vision.  The physician knew of no treatment for his 
complaints.  In February 1976, he still had double vision 
with very little vision left in the right eye.  He had a 
tremor of the left upper and lower extremities.  He had 
trouble with his balance when he was fatigued.  

In May 1987, he submitted an accidental injury report.  He 
asserted that he had injured his head in service.  He could 
not remember any details, only noting that he had not been 
using drugs or alcohol.  Such an injury was not documented in 
the service medical records.

In May 2003, the veteran submitted a statement from a private 
physician.  He was noted to have had several symptoms since 
his 1967 surgery.  His worst symptom was disconjugate gaze 
which made it difficult to read or do tasks that required 
visual coordination.  He also had ataxia and the left upper 
extremity displayed a coarse tremor which was worse with 
intention.  His symptoms had not improved since his surgery.

A VA opinion was provided in September 2003.  The physician 
reviewed the hospital and surgical reports from 1967.  Marked 
stenosis of the distal aqueduct was found, which had the 
appearance of compression from without.  A Torildsen 
ventricular cisternal shunt was subsequently placed to 
decompress the supratentorial ventricular system.  Biopsies 
of the cerebellar hemispheres and vermis did not show any 
tumor or other abnormalities.  Post-operatively, he was 
documented to have a moderate degree of truncal ataxia.  He 
also had a slight change in coordination and a mild tremor in 
the left upper extremity.  He also had a slight degree of 
diplopia, which was improving.  The physician then stated:

A medical opinion is requested to determine whether 
his neurosurgery caused additional disability and 
harmed the veteran above and beyond what would be 
the normal residual effects of such surgery.  As a 
neurologist, I am not qualified to evaluate or 
comment on neurosurgical technique.  However, given 
the limitations of neuroimaging in 1967, 
exploratory neurosurgery was often necessary to 
diagnosis and treat intracranial abnormalities.  
Such surgery carries the inherent risk of possible 
additional injury.  As such, it is my opinion that 
is less than likely that his neurosurgery harmed 
the veteran above and beyond the usual residual 
effects of such surgery.

In December 2003, the veteran submitted statements from his 
wife, sister, daughter, sons and a friend.  They described 
his problems with balance and eyesight.  The letters stated 
that because of his disabilities, which also included a heart 
condition, diabetes, and residuals of brain surgery, he was 
unable to work.  They indicated that he had had normal health 
prior to his surgery.

The veteran submitted a statement from a private neurologist 
in February 2004.  His headaches had begun in about 1966.  
The surgery had ended his headaches, although he developed 
very poor balance and double vision.  Before the surgery he 
had done farm work and driven a truck; since then he had been 
basically unemployable.

Another VA opinion was sought in August 2004.  His history 
was reiterated.  The physician then stated that: 

The patient has symptoms related to hydrocephalus 
and possible posterior fossa pathology.  He 
underwent, at that time, state of the art care for 
exploration of the posterior fossa and placement of 
a Torkelson shunt was a viable treatment for 
obstructive hydrocephalus.  The symptoms that [the 
veteran] had could result from both his 
hydrocephalus residual or exploratory surgery that 
could be inherent risk.  I believe, in my opinion, 
that it is less than likely that his neurosurgery 
harmed this patient above and beyond the usual 
residual effects of such surgery.



In October 2005, the veteran submitted a progress note from a 
private physician, waiving RO consideration of this evidence.  
The note reiterated that the veteran's gait disturbance and 
visual disturbance began after the 1967 surgery.  The 
physician noted tests showed the veteran had lost some 
cerebellar tissue, although it was unclear whether this was 
due to infarction or some other cause.  It was also noted 
that the veteran's progressive gait disturbance was more 
likely due to the aging process in a significantly injured 
cerebellum, rather than progressive hydrocephalus.

Analysis

After a careful review of the evidence of record, it is found 
that the veteran is not entitled to compensation under the 
provisions of 38 U.S.C.A. § 1151 for the residuals of the 
surgery for a non-communicating hydrocephalus secondary to 
aqueduct stenosis.  While it is true that the veteran does 
have additional disability since the surgery, namely, ataxia 
and diplopia, there is no indication that these residuals 
were unexpected or not foreseeable.  The VA examiners noted 
in 2003 and 2004 that the exploratory surgery and the 
placement of the shunt carried with them certain inherent 
risks.  

More significantly, though, there is no indication in the 
surgical report or in the discharge summary that the 
proximate cause of his post-surgical symptoms was due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the surgical treatment.  In fact, it was noted in 
the 2004 opinion that, at that time, the veteran had been 
provided with state of the art care.  Therefore, there is no 
indication that the veteran has met the criteria for 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151.

As a consequence, it is found that the preponderance of the 
evidence is against the veteran's claim for compensation 
pursuant to 38 U.S.C.A. § 1151 for the post-surgical 
residuals of a suboccipital craniectomy and exploration of 
posterior fossa and placement of a Torkidsen shunt for a non-
communicating hydrocephalus secondary to aqueduct stenosis.  
Although the veteran had additional disabilities after the 
surgery, there is no competent evidence that these 
disabilities were caused - as defined by law - by the 
surgery.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
post-operative residuals of a suboccipital craniectomy and 
exploration of posterior fossa and placement of a Torkidsen 
shunt is denied.  



	                        
____________________________________________
	MICHELLE KANE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


